Mr. President, allow me first of all to express, on
behalf of the delegation, Government and people of
Equatorial Guinea, our most sincere congratulations on your
well-deserved election to the presidency of the General
Assembly at its forty-eighth session. Your undeniable
personal prestige and your recognized adherence to the
ideals that inspire our Organization will ensure the success
of our work. Your country, Guyana, is a faithful contributor
to and participant in the United Nations, and offers us today
your great experience and diplomatic skill; these ensure the
success of any decisions that may be taken at this session.
Through you, we should like to extend our congratulations
to the other members of the Bureau in the conviction that
their collaboration will be decisive.
I should like to take this opportunity to congratulate the
outgoing President, Mr. Stoyan Ganev of Bulgaria, and his
Bureau for the contributions and guidance they provided to
the United Nations General Assembly at its forty-seventh
session.
I should also like to convey to the Secretary-General,
Mr. Boutros Boutros-Ghali, the profound appreciation and
gratitude of His Excellency Obiang Nguema Mbasogo and
the Government and the people of Equatorial Guinea for his
dedication and the efforts he has exerted in discharging the
great responsibilities with which he has been entrusted in a
manner that is a source of pride not only for Egypt but for
all Africa. In carrying out his mission to promote the
peaceful emergence of a new world order and the
maintenance of peace, I assure the Secretary-General that he
will be able to continue to rely on our full cooperation and
support.
To the new States that have joined our Organization we
extend a very warm welcome. Their presence here
strengthens the United Nations vocation towards universality,
and should contribute to the efforts of the international
community to maintain peace and promote progress and
justice for all nations.
My presence in this world forum should be interpreted
as a clear demonstration of the importance that we attach to
the United Nations, its principles and its noble task of
constantly strengthening the safeguards over the maintenance
of peace and social and economic progress for all peoples.
This task is of singular importance to Equatorial Guinea,
which is engaged in overcoming underdevelopment and
achieving dignified standards of living for its people.
The common denominator of the many statements that
have been made has been the vast changes that have taken
place in the world since the mid-1980s, a trend towards
transformation the pace of which, far from decreasing, has
accelerated considerably.
With the disappearance of the East-West bipolar
structure, which has been replaced by dialogue and
cooperation, we find ourselves - and this is no exaggeration -
faced with a new configuration in international relations

characterized by a certain degree of progress in
disarmament, at the global and regional levels, and an easing
of some regional conflicts.
Equatorial Guinea firmly supports the intensification of
the work of the United Nations through preventive
diplomacy. Measures such as the sending of missions of
inquiry, the use of early-warning systems and the
strengthening of the role of regional and subregional
organizations can be effective in avoiding conflicts which,
once they break out, could require subsequent, much more
costly intervention for peace to be restored.
Peace-keeping operations have also undergone
qualitative change and now cover increasingly varied
activities transcending the traditional sphere. In this respect
I should like to underscore the efforts of the United Nations
in many parts of the world in the humanitarian field, in
providing aid to refugees and in monitoring elections.
Progress and efforts at the subregional level are
commendable. Hence we support General Assembly
resolution 46/37 B, establishing the Standing Advisory
Committee on Security Questions in Central Africa, which
is working for peace and confidence-building among the
States of our subregion. As a popular saying goes: "An
ounce of prevention is worth a pound of cure." With that
Committee we are trying to prevent the emergence of
conflicts in the subregion by developing measures to
alleviate situations of conflict.
None the less, despite these positive steps and
endeavours, at the global level we look to the future with a
certain degree of concern because we still see certain
positions that prevent equitable economic relations and
impede developing countries from exercising international
free trade. The sound of the machine-gun and the cannon is
still dashing the hopes of many innocent peoples to live in
peace and tranquillity. The present international situation,
we might say, fluctuates between uneasiness and hope. We
hope that the global changes and the end of the cold war
will bring renewed life to countries of the third world.
The industrialized countries must understand the need
to resolve, on mutually agreed terms, the external debt
problem of underdeveloped countries. The weight of that
debt is another serious difficulty standing in the way of their
achieving a better standard of living.
My country hopes that the new world scene will be
conducive to the implementation of procedures for sincere
international cooperation for those nations that most need
such cooperation, countries that are now struggling not just
for a standard of living but for their very survival. Poverty,
the sad fate of many States in our world, requires that united
action be taken by the other States in order to remedy the
situation. The gap between rich and poor is widening at an
alarming pace; that disparity can not leave the international
community indifferent. Hence it is necessary to strengthen
the Economic and Social Council and the United Nations
Conference on Trade and Development (UNCTAD) in order
to meet the new realities.
The problem of preserving the environment and the
struggle against illicit drug-trafficking are questions that
require our reflection. With the 1992 Stockholm Declaration
we laid the foundations of certain universal principles to
preserve the global environment and made efforts to stem
pollution, desertification and deforestation. But the situation
required new initiatives, and these culminated in the
Conference on Environment and Development, held in Rio
de Janeiro.
We hope that these results will have positive effects
overall and that it will be possible to ensure sustainable
development and the future well-being of mankind.
None the less, I wish to emphasize the obligation of the
developed countries, which bear the greatest responsibility
for the deterioration of the global ecosystem, towards those
other countries that are today being asked to make enormous
sacrifices by limiting their legitimate right to use the assets
given them by nature. There is a need to seek the necessary
compensation for this situation, in particular by the financing
of alternative projects and through technological cooperation.
Within its modest economic means my Government has
always been, and remains, prepared to take action in order
to improve its national environment as a contribution to the
task of preserving the global environment.
We condemn the illicit traffic in drugs and are prepared
to support any international initiative aimed at its
suppression.
The Government of Equatorial Guinea is unflagging in
its struggle against the acquired immune deficiency
syndrome (AIDS) pandemic, and it will spare no effort for
its effective control, thanks to the deep awareness of our
people and the assistance we receive in this connection from
international organizations.
To reflect the noble ideals of peace and justice of the
people of Equatorial Guinea, my Government has embarked
Forty-eighth session - 13 October l993 3
on a progressive democratic process that guarantees to every
citizen of the country the exercise of fundamental rights and
freedoms.
The firm democratic process begun in the country has
been well-received by the people of Equatorial Guinea and
by those countries that set aside mere rhetoric and concealed
political interests, love Equatorial Guinea and hope that it
will progress. The aspiration of the people and the
Government of Equatorial Guinea is that our process will be
carried through in a climate of national concord without
upheaval, without disturbances that could threaten the peace
and stability prevailing in the country.
That is why, following the massive adoption of the new
fundamental law which enshrined our multiparty system, in
the context of Law No. 3 1992 on political parties, the
following political organizations have been made legal.
First, the Popular Union submitted its application on
24 April 1992 and was recognized on 17 October 1992.
Second, the Liberal Democratic Convention submitted
its application on 1 April 1992 and was recognized on 17
October 1992.
Third, the Social Democrat Party submitted its
application on 8 June 1992 and was recognized on 17
October 1992.
Fourth, the Progressive Democratic Alliance submitted
its application on 9 July 1992 and was recognized on 4
September 1992.
Fifth, the Social Democratic Union submitted its
application on 8 June 1992 and was recognized on 17
October 1992.
Sixth, the Progress Party submitted its application on
18 May 1992 and was recognized on 17 October 1992.
Seventh, the Social Democratic and Popular
Convergence submitted its application on 18 May 1992 and
was recognized on 5 February 1993.
Eighth, the Social Democratic Coalition Party of
Equatorial Guinea submitted its application on 4 November
1992 and was recognized on 5 February 1993.
Ninth, Convergence for Social Democracy submitted its
application on 7 November 1992 and was recognized on
5 February 1993.
Tenth, the Equatorial Guinea Popular Action submitted
its application on 28 December 1992 and was recognized on
5 February 1993.
Eleventh, the National Democratic Union submitted its
application on 29 March 1993 and was recognized on 10
May 1993.
Twelfth, the Socialist Party of Equatorial Guinea
submitted its application on 23 March 1993 and was
recognized on 10 May 1993.
Thirteenth, the Liberal Party submitted its application
on 23 March 1993 and was recognized on 12 July 1993.
In addition to other provisions, such as the law
guaranteeing freedom of association and freedom to
demonstrate, and the law on the right to protest and to
petition, the determination of the Government to establish
democracy peacefully in the country has taken concrete
shape in the signing of a document - called the National
Pact - between the Government and the opposition, which
reflects the combined aspirations of all the political forces
and is a channel for ensuring the success of the
democratization process.
Out of our constant desire to give greater political
transparency to the process, we have postponed until 21
November 1993 the legislative elections originally planned
for 12 September 1993. We have done so in order to take
into account and meet the wishes of certain political groups.
The political spectrum for the forthcoming general
legislative elections now looks like this: there are political
parties that have decided to participate in the legislative
elections, political parties that intend to participate in the
legislative elections, and political parties that have not yet
decided whether to participate in the legislative elections.
The political parties that have decided to participate in
the legislative elections are: the Democratic Party of
Equatorial Guinea, the Liberal Democratic Convention, the
Social Democratic Union, the Liberal Party and the Social
Democratic Party. This very morning, my Government
informed me that the Party of the Convergence for Social
and People’s Democracy has also decided to participate in
the legislative elections.
4 General Assembly - Forty-eighth session
The political parties that have expressed their intention
to participate in the legislative elections are: the Progress
Party, Tomás Boi Cheky Division; and the Social Democrat
Coalition Party, Massoko Division.
With regard to the political parties that have not
decided whether to participate in the legislative elections, the
Government of Equatorial Guinea has received no official
notification of a decision to participate in the legislative
elections of 21 November from the following political
parties: the Progress Party, Severo Moto Division; the
Social Democratic Convergence; the Progressive Democratic
Alliance; the Social Democrat Coalition Party, Buenaventura
Monsuy Division; People’s Action of Equatorial Guinea; the
National Democratic Union; and the Socialist Party of
Equatorial Guinea.
In connection with the revision of the electoral law
proposed by the opposition political parties, on 19 October
and 13 and 18 November the Government extended an
invitation to these parties to participate in some meetings,
but they did not come to the meetings or give any reason for
not doing so.
In view of the opposition parties’ inexplicable refusal
to participate, and in order to avoid any stagnation in the
political democratization process, the Government used its
legislative initiative, under our Basic Law, to adopt a draft
law, which was sent to the House of Representatives and
approved with amendments by that legislative body. The
text of the law was approved and promulgated by our Head
of State in January 1993.
It should be pointed out that the electoral law now in
force is based on comparative law - mainly the electoral
legislation of Spain, France and Gabon. For that reason, the
Government is firmly convinced that the rejection of the
electoral law by the opposition political parties that have not
expressed their intention to participate in the legislative
elections of 21 November 1993 is nothing but a pretext for
delaying or blocking the process that has been set in motion.
There is no doubt that the implementation of the democratic
process in Equatorial Guinea has been made possible by the
selflessness and determination of His Excellency Obiang
Nguema Mbasogo, who, after freedom had triumphed on
3 August 1979, overthrew the dictatorship and began the real
march of the country towards democracy in a climate of
peace and harmony, which the advocates of violence wish to
destroy with their provocations and their contemptible plots.
We in Equatorial Guinea totally reject the views of the
apologists violence and their attempts to undermine national
peace and stability. We reject those who do nothing but
defame our country and our Government, denigrating the
actions that have been undertaken thus far in the country.
A democracy imposed by foreign interests becomes
corrupt and falls apart. A democracy that denies the
genuine, traditional and sacred values of a people not only
hurts the feelings, the pride and the honour of that people
but is also doomed to failure. "Man is what circumstances
dictate", affirmed the great Spanish philosopher Balmes.
That is why only a democracy that can respond to the sacred
interests of the people of Equatorial Guinea will be viable in
the Republic of Equatorial Guinea. In documents A/48/307
of 12 August 1993, A/48/330 of 19 August 1993, and
A/48/357 of 31 August 1993, our Government presented
information on the interference of certain foreign interests in
my country’s internal affairs. From this rostrum, we are
holding the countries responsible for that interference
responsible for the consequences.
We reaffirm that only in an atmosphere of peace is it
possible to achieve the progress and well-being to which all
peoples aspire. To the governmental and non-governmental
organizations and friendly countries that, with their support,
have contributed to the efforts of our Government, we
express our deepest appreciation, and we urge them to
continue to lend their support and cooperation at this
decisive stage in our democratic process.
Intelligent action in this new global society must be
based on the exercise of the firmest solidarity. If that is
done, we shall be able to say with pride, "We the peoples,
for a better world."
